Title: To Thomas Jefferson from Benjamin Clagett, 5 October 1808
From: Clagett, Benjamin
To: Jefferson, Thomas


                  
                     Sir,
                     Baltre. 5th. Octr. 1808—
                  
                  On a certain Occasion I took the liberty of inclosing to you, recommendatory Letters as they may be, of considerable advantage to be again in my possession I now ask the favor of a return of them—
                  I congratulate you, as the Chief Executive Officer of the US, on the adherence of the People of Maryland to Independant Principals, and am with much respect—
                  Your Obt Servt.
                  
                     Benja: Clagett
                     
                  
               